Citation Nr: 1644317	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to revocation of the Veteran's election of benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30). 

REPESENTATION

The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from February 2001 to June 2001 and May 2002 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran made a decision to irrevocably elect Chapter 33 benefits effective as of August 2, 2010, approximately one month and six days prior to the exhaustion of her Chapter 30 benefits. 

2.  The RO properly switched the Veteran's remaining education entitlement from the Chapter 30 program to the Chapter 33 program based upon the Veteran's request.


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program, in lieu of benefits under the Montgomery GI Bill (Chapter 30) program, electronically submitted in July 2010 was irrevocable and may not be rescinded. 38 U.S.C.A. §§ 3301-3324 (West 2014); 38 C.F.R. §§ 21.9500, 21.9520 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031 (b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions also apply to the Post-9/11 GI Bill program (Chapter 33 benefits). 38 C.F.R. § 21.9510.

The requirements are based on the more generally applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  In cases such as this, where the law, rather than the underlying facts or development of the facts, is dispositive of the matter, the provisions of the VCAA have no effect on the appeal. See VAOPGCPREC 5-2004 (June 23, 2004); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Indeed, 38 C.F.R. § 21.1031 (b) notice provisions do not apply when "undisputed facts render the claimant ineligible for the claimed benefit . . ." Id., see also 38 C.F.R. § 21.1032 (d). 

As this decision will explain, the facts of this case are undisputed and, as a result of her irrevocable election of benefits under Chapter 33 of title 38 of the United States Code, the Veteran is ineligible for the claimed benefit (i.e. revoking her election).  For these reasons, the Board finds that no further action is necessary pursuant to VA's duties to notify and assist.  Moreover, the Veteran has not asserted that additional assistance or notification is warranted or that a lack thereof has prejudiced her.

Legal Criteria

The Veteran has some educational entitlement under both programs (Chapter 30 and Chapter 33).  The aggregate period for which any person may receive assistance under two or more of various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent). 38 C.F.R. § 21.4020 (a).  Each of these individual programs of educational assistance, however, only permits 36 months of training. 38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) (Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. chapter 33.). 

Nevertheless, an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33, instead of educational assistance under the provisions of chapter 30, will be limited to one month, or partial month, of entitlement under chapter 33 for each month, or partial month, of unused entitlement under Chapter 30. 38 C.F.R. § 21.9550 (b)(1).

Under 38 C.F.R. § 21.9520(c)(2), an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii) The date the individual wants the election to be effective; and 
(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed."). 

Facts and Analysis 

Shortly after her discharge from her 2001 active service, the Veteran submitted an application for the Montgomery GI Bill - Selected Reserve Educational Assistance Program, also known as Chapter 1606 benefits.  This application was not approved because she did not meet the requirements.   

In November 2005, shortly after her second period of active service, the Veteran submitted an application for the Montgomery GI Bill - Active Duty Education Assistance Program, also known as Chapter 30 benefits.  The Veteran was approved, and received Chapter 30 benefits for attendance at one school from approximately January 2006 to July 2008, and at another school from August 2009 to May 2010. 

In July 2010, the Veteran submitted an application for "Chapter 33 in Lieu of Chapter 30.  Effective 8/2/2010."  Chapter 33 is the portion of the governing statute which sets out the provisions of the post 9/11 GI Bill.  

In August 2010 correspondence, VA provided the Veteran with a "Certificate of Eligibility" and informed the Veteran that she had one month and six days of full-time benefits remaining under the Post-9/11 GI Bill.  

In August 2010, in response to the certificate of eligibility, the Veteran asserted that she should have one year remaining on her eligibility and indicated that she would not have switched from Chapter 30 benefits to Chapter 33 benefits if she had one month and six days of eligibility remaining on Chapter 30 benefits.  

The confluence of the various regulations for VA education benefits has resulted in potentially serious consequences for a Veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits, and who has little remaining MGIB entitlement.  If the Veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, he or she may receive an additional twelve months under the Post-9/11 GI Bill. 

Essentially, if the Veteran, as of August 1, 2009, had no eligibility left on Chapter 30 benefits, she could have received up to 12 additional months of benefits under Chapter 33.  However, a Veteran who, as of August 1, 2009, has remaining months of entitlement under Chapter 30 benefits when she elects Chapter 33 benefits, will only retain those same number of months under Chapter 33. 

In this case, the Veteran claimed benefits under the Post-9/11 GI Bill in 2010 and stated that she wished her new benefits to begin effective in August 2010.  The RO converted her remaining MGIB entitlement to the Post-9/11 GI Bill program, and awarded one month and six days of "remaining" educational assistance.  This was appropriate under 38 C.F.R. § 21.9550.

In December 2013, VA notified the Veteran, who had applied for benefits for a program of education, that she was approved for 100 percent of the amount payable for her program from November 29, 2012 to January 4, 2013 (essentially the one month and six days of remaining eligibility on her Chapter 30 benefits which she had transferred to Chapter 33 benefits). 

The Veteran testified at the 2015 Board hearing that at the time she requested Chapter 33 benefits, she thought that she had used up all of her Chapter 30 benefits, and that, therefore, she thought that she was entitled to 12 months of Chapter 33 benefits.  She testified that she did not realize that she had one year and six months remaining of Chapter 30 benefits until she received her Chapter 33 Certificate of Eligibility in August 2010.  She stated that had known of her remaining Chapter 30 benefits, she would not have elected to have Chapter 33 benefits in lieu of Chapter 30 benefits. (See Board hearing transcript, pages 4 - 7.)

In this case, the Veteran's claim for Chapter 33 benefits was on a VA Form 22-1990; thus, the Veteran made an irrevocable election to convert to Chapter 33 benefits.  As noted above, under 38 C.F.R. § 21.9520 (c)(2), an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990.  

The Veteran's assertion is not so much that she did not know that her election was irrevocable or that Chapter 33 benefits are limited by remaining Chapter 30 benefits; rather, her argument is that she thought that she had used up her Chapter 30 benefits.  

In addition, the Veteran's argument that she relied upon bad advice from whoever assisted her in submitting the application does not support her claim for additional VA educational benefits.  "Erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 356, 359 (1995). 

The Veteran has also asserted that her service-connected disabilities may have affected her decision making.  The Board acknowledges that VA records reflect that the Veteran has suffered from anxiety and depression.  In addition, there is evidence of mild lapses in attention due to a 2006 car accident for which she might want to request extra time to complete tasks/tests.  However, the record does not support a finding that she was unable to properly apply for Chapter 33 benefits.  The evidence does not reflect that she suffered from hallucinations or other factors which would render her unable to apply for benefits, or that her service-connected disabilities prevented her from knowing the time remaining for her Chapter 30 benefits.  To the contrary, she had been attending school until completion of the semester in May 2010, which is indicative that she had the mental capability to make decisions when she applied for benefits a short time later.  

The Board notes that the Veteran's claimed lack of understanding of the benefits at the time of the revocation does not constitute a basis for the relief the Veteran now seeks. See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  The Veteran made an irrevocable election for educational benefits under Chapter 33 in lieu of benefits under Chapter 30 when she completed a VA Form 22-1990. 

In sum, the Veteran made an election of Chapter 33 benefits which she now wishes to rescind.  However, under the governing law and regulation, she may not do so, as her election was irrevocable. 38 C.F.R. § 21.9650.  

The law does provide for equitable relief when there has been administrative error. 38 U.S.C.A. § 503.  The Board offers no opinion on this matter but advises that if the Veteran wishes to petition for equitable relief, she must file such a petition with the Secretary given that the authority to award equitable relief under that statute is committed to the sole discretion of the Secretary.  The Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).


ORDER

Revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


